DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 10/28/2021 has been entered. Claims 2-21 are still pending in this Office action.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 17/015,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.
Application claim recites the claimed elements “the isolation circuit configured to couple to one or more antennas via a first signal path and a second signal path, wherein the transmission signal and the receive signal propagate along the first signal path and the second signal path” while the co-pending claim recites “the isolation circuit configured to couple to the one or more antennas via a first signal path, and the isolation circuit configured to couple to the one or more antennas via a second signal path”. Because the isolation circuit is configured to isolate the transmit circuit from the receive signal and to isolate the receive circuit from the transmission signal as recited in the co-pending claim, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the teachings are interpreted as the transmission signal and the receive signal propagate along the first signal path and the second signal path as recited in the Application claim. The motivation is that the isolation circuit configured to couple to the one or more antennas via a first signal path, and the isolation circuit configured to couple to the one or more antennas via a second signal path, as recited in the co-pending claim.
Application claim further recites the claimed elements “… the at least one phase shifter configured to shift a phase of at least a portion of the transmission signal therethrough” while the co-pending claim recites “… the at least one phase shifter configured to cause a first portion of the transmission signal therethrough on the first signal path to be in phase with a second portion of the transmission signal on the second signal path”. Because the at least one phase shifter configured to cause a first portion of the transmission signal therethrough on the first signal path to be in phase with a second portion of the transmission signal on the second signal path, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the teachings are interpreted as the at least one phase shifter configured to shift a phase of a first portion of the transmission signal therethrough as recited in the Application claim. The motivation is that because the at least one phase shifter configured to cause a first portion of the transmission signal therethrough on the first signal path to be in phase, the at least one phase shifter shift the phase of a first portion of the transmission signal therethrough, as recited in the co-pending claim.

Claim 3 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 2 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 4 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 3 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.
Claim 5 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 4 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 6 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 5 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 7 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 6 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 8 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 7 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 9 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 8 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 10 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 9 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 11 is provisionally rejected on the same ground, as discussed in claim 2 rejection, of nonstatutory double patenting as being unpatentable over claim 10 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of co-pending Application No. 17/015,513 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.
Application claim omits the claimed elements “the balun being configured to output a first portion of a signal on the first signal path that is out of phase with a second portion of the signal on the second signal path; … wherein the at least one phase shifter is configured to cause a phase of the first portion of the signal to be in phase with the second portion of the signal”, as recited in the co-pending claim. It is clear that all the elements of the Application claim are to be found in co-Pending claim (as the Application claim fully encompasses co-Pending claim). The difference between the Application claim and the co-Pending claim lies in the fact that the co-Pending claim includes many more elements and is thus more specific. Thus, the invention of the co-Pending claim is in effect a “species” of the “generic” invention of the Application claim. It has been held that the generic invention is “anticipated” by the “species”. Since Application claim is anticipated by the co-Pending claim, it is not patently distinct from the co-Pending claim.

Claim 13 is provisionally rejected on the same ground, as discussed in claim 12 rejection, of nonstatutory double patenting as being unpatentable over claim 14 and further in view of claim 12 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 15 is provisionally rejected on the same ground, as discussed in claim 12 rejection, of nonstatutory double patenting as being unpatentable over claim 14 and further in view of claim 13 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 17 is provisionally rejected on the same ground, as discussed in claim 12 rejection, of nonstatutory double patenting as being unpatentable over claim 14 and further in view of claim 15 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 18 is provisionally rejected on the same ground, as discussed in claim 12 rejection, of nonstatutory double patenting as being unpatentable over claim 14 and further in view of claim 16 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

Claim 19 is provisionally rejected on the same ground, as discussed in claim 12 rejection, of nonstatutory double patenting as being unpatentable over claim 14 and further in view of claim 17 of co-pending Application No. 17/015,513 (reference application) because of similar scope. Although the claims at issue are not identical, they are not patentably distinct from each other because the Application claim defines an invention that is merely an obvious variation of the invention of the co-pending claim.

This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter

Claims 14 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 20-21 are allowed.
            The following is a statement of reasons for the indication of allowable subject matter:  
            Regarding claim 20, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a first balun disposed between and coupled to the transmitter circuitry and the receiver circuitry, the first balun coupled to the first signal path and the second signal path; a second balun disposed between and coupled to the one or more antennas and the first balun, the second balun coupled to the first signal path and the second signal path”. The closest prior art of record, Wyville U.S. Patent Application Publication No. US 2017/0222687 A1, either singularly or in combination, cannot teach or suggest the above uniquely distinct features”.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631